Citation Nr: 0843824	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.



FINDING OF FACT

The competent evidence fails to demonstrate that the 
veteran's tinnitus is related to active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in April 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the April 2004 letter was sent to the 
veteran prior to the June 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
April 2004 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment and personnel records, as 
well as private treatment records are associated with the 
claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) audiological examination and a medical 
nexus opinion in conjunction with his claim in January 2006.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The veteran asserts that he is entitled to service connection 
for tinnitus caused by in-service noise exposure.  However, 
after careful consideration of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
awarding service connection for tinnitus.

The veteran's first post-service diagnosis for tinnitus was 
in August 2000 by a private examiner.  The January 2006 C&P 
examination confirms that diagnosis.  The Court has 
determined that, particularly with respect to claims for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  The veteran's contentions, 
however, remain subject to a Board analysis of credibility.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the 
reasons discussed below, the Board finds that the veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are not shown to be credible.

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2008).  
The veteran's March 1970 service separation examination 
report does not show any indication of tinnitus or complaints 
of ringing in the ears.  The Board acknowledges that the 
separation examination did not assess hearing loss, however, 
the Board notes that there is no mention by either the 
veteran in his medical history or the examiner in the medical 
report of any complaints of hearing loss or tinnitus.  
According to the medical history provided by the veteran at 
the January 2006 C&P examination, his tinnitus started in 
approximately 1986.  The Board acknowledges that the veteran 
has since claimed that his response regarding the initial 
onset of tinnitus was merely a rough estimate, indicating 
that the veteran is uncertain as to when his tinnitus began.  
The only competent evidence of record, however, shows the 
veteran's initial post service claim of tinnitus to be in 
August 2000, thirty years after separation from service.  The 
Board concludes that the veteran's first report of tinnitus 
to a health care provider is the best evidence regarding when 
his tinnitus began.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the thirty year evidentiary gap in this case 
between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2008) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The veteran's service treatment records do not reveal that 
the veteran presented with complaints of tinnitus at any time 
during service.  In addition, as stated earlier, there is no 
indication on the March 1970 separation examination that the 
veteran suffered from tinnitus.  The Board notes that there 
is no evidence of in-service treatment for tinnitus.  

The Board acknowledges the veteran's current diagnosis of 
tinnitus, as indicated on the January 2006 C&P examination.  
However, there appears to be no chronicity and continuity of 
symptomatology as stated in the etiological opinion provided 
by the examiner in the January 2006 C&P examination report.  
The VA examiner, having evaluated the veteran, reviewed the 
claims folder, and received a complete history from the 
veteran, opined that the veteran's claim of service connected 
tinnitus is not supportive of a military basis.  The examiner 
further stated that the veteran's tinnitus was likely caused 
by his post-service, 40 year occupation as a pipe fitter, 
especially considering the veteran's statement that the onset 
of the tinnitus was thirty years after separation from 
service.  There is no contrary clinical evidence or competent 
medical opinion of record.  Upon consideration of the 
aforementioned evidence, the Board finds that the veteran's 
currently diagnosed tinnitus is not related to the veteran's 
military service.

In this case, no probative competent evidence exists of a 
relationship between the currently diagnosed tinnitus and any 
in-service incident.  Rather, the competent evidence of 
record, particularly the January 2006 VA etiological opinion 
given in the audiological examination, preponderates against 
a finding that the veteran has tinnitus related to service, 
and accordingly service connection for tinnitus must be 
denied.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2008).  
As a preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


